OFFICE     OF   THE   Al-l-ORNEYGENERAL     OF   TEXAS

                                      AUSTIN




Honorable hobert            D. Gswalt
county Attorney
~ilh3rger        county
Vernon,        Texar

Deer Sir:




                 k'e have your 1‘                     pinion or this
deprtment            as to whether                     otor can by virtue
                                                        Statutea,    levy
                                                      oved from your
                                                       or must he rely
                                                      Civil statutea.




                                    %ea the Tex collector
                             rity to levy upon property on
                         axes are not dae?     Do the oouditions
                        :~ve to be amplied     with before the
            ~ZCCollector     has the authority    to collect
            taxes u-hlch are not delinauent?n
llonorablr    Robrrt    D. Grwalt,     Rage 2


              Article    7268 d      Vernon’8   Revised   Clvll   Statutrr,
reads    as lollowrt
               "Ii it OOICIt0 th0 knOwiedg8 Of the tar
        oollector    that any personal property assessed
        for taxes on the rolls       1s about to br remorsd
        from the oounty, and the ownbr oi suah property
        bar not other propsrtp in the county sulfloirnt
        to satisfy    all assessmenta against him, thr
        oollsctor    shall timedlately     levy ugon a suffl-
        olency of euch property to setisrp 6uch taxer
        and all oosts,    and the sauce sell in lcoordanoo
        with the law reg.ildtlIlg     sales of personal yro-
        perty for taxes 'unless the ovinor of wah pro-
        perty shall give bond, alth eutficient           seoarlty
        payable to end to be approved by the oolleotor,
        and oondi tloned for the payrcezit of the tar88 due
        on such property,     on or befors     tho first    day OS
        January    next sucoeedlng."
              The shove statute   reveals   to us that the ticrde
*aaseseed for taxes" in the seoond line of this atatute
are the key v:ords tc be cocelCereC       lr. ancucring   your ques-
tion.     Yc.ur attention  is called   to the provislcn    that the
collectcr     IZIY mke a lcry upon Drcyerty suffiolont       t.o
satiefy    the taxes anC costs prorICed that personal property
asaeseid     for taxes it sbcvlt to be removed from the county
and that the O*Der of that Drotertv         doea net have otbr
pr0pwt.y wltbl3 the coJ.nty tc iatlify        all a8s86CLent@
agalont him.       It appears clrcr   to u8 that the wcrdr *asm68-
odn and wassearmentW are impcrtant         In datrrmlning   the ln-
tention an@ the socpa cf tbls stctutr.
            The oonetltctloa and the statutes    of Tsras do
not  provide for a lien ugcn ccecnal    props-rty for state and
 oounty tares prior tc a levy being made by the ocllector.
              In the case of Rspubllo Insaranca CoLpaoj                versus
Elghlaed     Iark Inde~endent'Echool     :lstrict cl Collas            io):mty,
b7 P. k.     (Ed)  b2'7, the oourt saldt
              *An assefsmcnt    as provldod by lair,         la an in-
        dispensable   prsrsqul rite to the valibity            of a tax
        aeeinat an individual."
    Honorablr   Robert   D, Oaralt,   Pago S


              The authoritler  of various etatbr are not la
    qgreement upon the meaning of l88eaement, but the law in
    Tea8 ~eem8 to br well rattled   by the statement or Judge
    Brown in the oaae oi State ve. Farmer, 59 8. H, 541.    Hi8
    statement wae:

                 *It 1s the aa8e8ement made annually by the
          ofiiorrr   of the State,    under and in aooordance
          with the law, which holds a lien upon the land,
          The word ~assesement~ , a8 here u8ed, evidehtly
          neans tho rum whloh har been ascertained       ae the
          apportioned    part of the tax to be charged against
          the pertioular     piece of property;   but under our
          Constltutlon,    and tbe provl8lonr    of our etatute,
          the word embraoes more      than simply the amount, and
          lnoludes the prooedurr on the part or the orrlolals
          by whloh the property      le listed,  valued, and rln-
          ally the pro rata declared.*
               Thus, the assessment must be made befor      the
    State*@ lien 1s rlxed upon real property,      Under this autbor-
    lty the asceaament constitutes    more then the mere lletlng
    of the property of the lndlvldual    tax payer.
               Under thr facts given us la your letter,        the tax
    roll has not bean neda; the rate bes not been sut and passed
    upon by the Commlssloner8’ Court and there 1s no showing
    that the property baa been listed       and e valuation  rlred
    upon the  property  of  this   tax payer  or other  tax payers  of
    Your ocunty,    Tbls tar payer OY(BBno tax, in-ieot,       there 1s
    no tax to bo oolleoted     until the eseeesment is made.
                  %e do not think that the faotr dlsoloer           that tax.8
     have bern lsresred upon the property        about to be removed
     rraa your oounty within the Contemplation           ot Article     7268,
     Vernon’s Fievlsed Civil     Stetutee.    Therefore,    we are oi the
     oplnlon.thet    the tax oolleotor     16, under the olroumetances
     outlined    in your letter,    compelled to rely upon Article
     7270 for the colleotlon      or these taxes.
                                                 Yours   very   truly

                                            ATTORNXY Cf!3sflBRAL
                                                               OP TEXAS




I